OPINION
Appellant Isaac Gray, Sr. is appealing his conviction for speeding in the Ashland Municipal Court. The following facts give rise to this appeal.
On September 6, 1997, Trooper David Keener stopped appellant for traveling sixty-six miles per hour in a fifty-five miles per hour zone. The trooper charged appellant with a violation of R.C.4511.21(D)(3). Appellant entered a plea of not guilty and pursuant to appellant's request, scheduled this matter for a jury trial on November 6, 1997. The State amended the charge to a first offense of speeding and appellant again entered a plea of not guilty and filed another jury demand.
The trial court overruled appellant's request for a jury trial, as to the amended charge, on November 14, 1997. This matter proceeded to a bench trial on December 1, 1997. The trial court found appellant guilty of speeding, as charged in the amended complaint, and sentenced appellant accordingly. Appellant timely filed a notice of appeal and sets forth the following assignment of error for our consideration:
  I. THE TRIAL COURT ERRED BY DENYING THE DEFENDANT A JURY TRIAL.
 I
Appellant contends, in his sole assignment of error, that the trial court improperly denied him a jury trial. We disagree.
In support of his argument, appellant cites to R.C.4511.99(D)(1)(c) which provides that a conviction for a third offense of speeding, in one year, is a third degree misdemeanor. Pursuant to R.C. 2929.21(C)(3), a third degree misdemeanor is punishable by up to sixty days in jail and a fine up to $500. Appellant argues that although the State amended the complaint, its sole purpose of doing so was to deny him a jury trial.
There is not an absolute right to a jury trial guaranteed by the State and Federal Constitutions. The amended complaint, in the case sub judice, charged appellant with a first offense of speeding. According to R.C. 4511.99(D)(1)(a), the amended complaint charged appellant with a minor misdemeanor. Under R.C.2945.17, appellant is not entitled to a jury trial for a minor misdemeanor. This statute provides:
  At any trial, in any court, for the violation of any statute of this state, or of any ordinance of any municipal corporation, except in cases in which the penalty involved does not exceed a fine of one hundred dollars, the accused has the right to be tried by a jury.
Since the State amended the complaint and charged appellant with a first offense violation of speeding, a minor misdemeanor, appellant was not entitled to a jury trial.
Appellant's sole assignment of error is overruled.
For the foregoing reasons, the judgment of the Ashland Municipal Court, Ashland County, Ohio, is hereby affirmed.
By: Wise, J. Farmer, P. J., and Gwin, J., concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Ashland County, Ohio, is affirmed.